
	

115 S1128 IS: Firefighters Retention Act of 2017
U.S. Senate
2017-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1128
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2017
			Mr. Peters (for himself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To expand the Staffing for Adequate Fire and Emergency Response grant program to include grants for
			 the support of changing the status of part-time or paid-on-call
			 firefighters to full-time firefighters, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Firefighters Retention Act of 2017. 2.Expansion of Staffing For Adequate Fire and Emergency Response grant programSection 34(a)(1)(B) of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229a(a)(1)(B)) is amended by inserting or to change the status of part-time or paid-on-call (as defined in section 33(a)) firefighters to full-time firefighters after firefighters.
		
